PER CURIAM.
We affirm the trial court’s order enforcing an Ohio child custody modification decree but otherwise declining to exercise modification jurisdiction over this matter. See §§ 61.1328 and 61.133, Fla.Stat. (1981). We agree with the trial court’s conclusion that appellant should exhaust her legal remedy in the state of Ohio through disposition of her pending motion for rehearing and by possible appeal from any adverse ruling. See § 61.1314, Fla.Stat. (1981). Under the particular circumstances presented, appellant has failed to demonstrate reversible error, or a gross miscarriage of justice resulting from the manner in which the trial court reached its findings.
AFFIRMED.
BOARDMAN, A.C.J., and CAMPBELL and LEHAN, JJ., concur.